Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-22 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-11, are drawn to, “protecting message integrity, prior to establishing a security context with a user equipment (UE): generating a signature for a first message, the signature based on SKidi; and sending the first message concatenated with the signature to the UE, etc.,”, classified in H04L9/00.
Claims 12-22, are drawn to, “verifying message integrity, verifying integrity of the first message using the signature and PKidi; and discarding the first message when integrity verification of the first message fails, etc”, classified in H04L29/06.
Note: the request and response with the server are common limitations which is well-known in the art.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classification groups or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of protecting message integrity, prior to establishing a security context with a user equipment (UE): generating a signature for a first message, ; and sending the first message concatenated with the signature to the UE, etc, lacking one or more of the particulars of inventions II.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04L9/00 (not required for the inventions II). 
Group II search (claims under Group II) would require use of search H04L29/06 (not required for the inventions I).  

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification as shown above, the extensive search required for one group is not required for the other groups as shown above, and have acquired a separate status in the art because of their recognized divergent subject matter as shown above, restriction for examination purposes as indicated is proper.   

The above Group I, a first invention would not infringe a second invention, Group II, and similarly the second invention would not infringe the first invention.

A telephone call was made on 4/15/22, to Mr. James T. Aslanis, at 5035953300, to request an oral election for the above restriction requirement. Since, the oral election did not happen, this written restriction requirement is provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).